Citation Nr: 1124323	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-34 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Atlanta, Georgia


THE ISSUES

1.  Entitlement to waiver of an overpayment of educational benefits in the amount of $1,939.71, including preliminarily considering the validity of the debt. 

2.  Entitlement to waiver of an overpayment of educational benefits in the amount of $2,423.80, including preliminarily considering the validity of the debt. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to July 1983 with periods of active duty for training.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office and Education Center in Atlanta, Georgia (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

Statements submitted by the appellant have indicated that she did not agree with the amount of the debts VA has determined she owes.  Her statements indicate that she was disputing the accuracy of audits she had received and that amounts owing were inconsistently reported.  The Board finds that the appellant is disputing the validity of the two outstanding debts.  The United States Court of Appeals for Veterans Claims ("the Court") has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  See, too, VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

In statements received by VA in April 2011, the appellant reported that monies withheld from her were not applied to the alleged debt(s) and that monies were not withheld in accordance with an arrangement she had with VA.  She submitted an updated financial status report at that time.

The appellant's allegations and review of the evidentiary record reveal that some of the assessed indebtedness in question already may have been recouped.  However, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must nevertheless consider the entire amounts calculated.  

Based on the above, the Board finds that the issue of the validity of the debts must be adjudicated prior to further adjudication of the waiver issues.  

Accordingly, the case is REMANDED for the following action:

1. Clarify for the record whether the appellant is represented in her claims by a veterans' service organization or otherwise.  If she is represented, a copy of the appointment of representative form should be added to the records before the Board.

2.	Set forth in the record a written paid and due audit of the Veteran's compensation account for the periods of the overpayments.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the appellant, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the appellant, as well as the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the appellant and her representative, if any.

3.	Send the appellant and her representative, if any, a supplemental statement of the case containing a full and complete discussion of whether the overpayments of VA educational benefits for December 21, 2005 to February 28, 2009 and for May 9, 2009 to August 7, 2009 were properly created.  Specifically, the supplemental statement of the case should include discussion of the events that led to the creation of the overpayments and an explanation of the amounts of the indebtedness assessed against the appellant.  She also must be given time to submit additional evidence and/or argument in response to the supplemental statement of the case before returning the claims, if not resolved, to the Board for further appellate consideration.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


